—Order, Supreme Court, New York County (Jane Solomon, J.), entered January 12, 2001, which denied plaintiffs motion for summary judgment, unanimously affirmed, without costs.
The issue is whether, under the subject professional liability policy of insurance issued by plaintiff to defendant law firm, the consent of the named insured, defendant, was required for plaintiff to settle a claim. Since the insurance contract uses the terms “Named Insured” and “Insured” in an apparently interchangeable fashion, the actual meaning to be ascribed to the term, “the Insured,” as it is used in the policy’s “Consent to Settle” clause, remains ambiguous, and summary judgment was properly denied (see, Heavy Funding Corp. v Allcity Ins. Co., 234 AD2d 225). Concur — Nardelli, J. P., Williams, Mazzarelli, Lerner and Friedman, JJ.